ORDER APPROVING AND CONFIRMING REPORT OF THE RECOMMENDATION OF THE BOARD OF PROFESSIONAL RESPONSIBILITY OF THE WYOMING STATE BAR
Pursuant to Rule XVIII(b) of the Disciplinary Code for the Wyoming State Bar, *167the Board of Professional Responsibility of the Wyoming State Bar has presented to this Court its Report recommending that Respondent, O.D. Gardner, receive formal discipline; the Respondent has submitted an affidavit and stipulation consenting to suspension by the Court because of a formal investigation into allegations of a formal complaint for discipline alleging the Respondent to be guilty of misconduct, and Respondent is aware of the allegations in the pending written complaint; the Respondent’s affidavit complies with the requirements or Rule XVIII(a) of the Disciplinary Code for the Wyoming State Bar; and the Board of Professional Responsibility of the Wyoming State Bar agrees with the discipline to which the Respondent has consented and requests that the Court enter an order suspending Respondent from the practice of law for a period of six months, but the suspension be stayed after the expiration of sixty days and Respondent placed on probation until the expiration of the suspension and ordering Respondent to pay costs in this action; and after consideration of the report of the Board of Professional Responsibility of the Wyoming State Bar in the file of the Court, the Court finds, pursuant to Rule XVIII of the Disciplinary Code for the Wyoming State Bar, that:
1. Pursuant to Rule XVIII of the Disciplinary Code for the Wyoming State Bar, the Respondent has submitted an affidavit consenting to suspension from the practice of law for a period of six months, with the suspension to be stayed after the expiration of sixty days and Respondent placed on probation until the expiration of the suspension;
2. The Respondent, O.D. Gardner, has consented by affidavit and stipulates to the imposition of formal discipline by this Court because of a formal investigation into the allegations of a formal complaint for discipline alleging the Respondent to be guilty of misconduct, and Respondent is aware of the allegations in the pending written complaint;
3. The Respondent’s affidavit complies with the requirements of Rule XVIII of the Disciplinary Code for the Wyoming State Bar;
4. The Board of Professional Responsibility of the Wyoming State Bar agrees with the discipline to which the Respondent has consented and requests that the Court enter an order suspending Respondent from the practice of law for a period of six months, with the suspension to be stayed after the expiration of sixty days and Respondent placed on probation until the expiration of the suspension;
5. The Respondent, O.D. Gardner, should be suspended from the practice of law for a period of six months, but the suspension be stayed after sixty days and Respondent placed on probation for that period of time; and
6. The Respondent, O.D. Gardner, should pay the costs of the Board in this action.
IT IS THEREFORE ORDERED that O.D. Gardner be, and he hereby is, suspended from the practice of law for a period of six months, said suspension to be stayed after the expiration of sixty days and Respondent to be placed on probation until the expiration of the suspension, and Respondent to pay costs in the amount of $147.70 to the Wyoming State Bar. Said costs are to be credited to the account of the Board of Professional Responsibility.
ORDERED this Clerk of Court docket the report of the Board of Professional Responsibility of the Wyoming State Bar, and all supporting papers of the Board of Professional Responsibility, as well as this order as a matter coming regularly before this Court as a public record; except that the affidavit required under the provisions of Rule XVIII of the Disciplinary Code for the Wyoming State Bar shall not be publicly disclosed or made available for use in any other proceeding, except upon order of this Court; and it further is
ORDERED that the Clerk of this Court cause a copy of this Order of Suspension from the Wyoming State Bar upon consent to be served upon O.D. Gardner, by certified mail, return receipt requested; and it further is
*168ORDERED that the Clerk of this Court transmit copies of this Order of Suspension from the Wyoming State Bar to the members of the Board of Professional Responsibility of the Wyoming State Bar and the Clerk of the District Court, Third Judicial District, Kemmerer, Wyoming.
URBIGKIT, C.J., dissents.